DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-17 are pending and presented for examination herein.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed 11/03/2020 and 11/04/2021 have been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over YAMADA (US 2013/0171076 A1, effective filing date of 16 September 2011, cited in IDS filed 11/03/2020) in view of YANG (CN 102870772A, cited in IDS filed 11/03/2020) and TANAKA (JP 2010-280633, cited in IDS filed 11/03/2020) as evidenced by the instant specification.
Yamada is primarily directed towards an aerosol composition for pest control (abstract).
Regarding claims 1 and 2, Yamada discloses an aerosol composition (e.g. liquid aerosol-forming material) for pest control containing a compound (e.g. an insect pest control component), an organic solvent, and a propellant (paragraph [0006]). Yamada discloses a method for controlling pests, which comprises spraying an effective amount of the composition to a pest, a path of the pest and/or a habitat of the pest (paragraph [0022]).  Yamada discloses a pest control aerosol containing the composition (e.g. liquid aerosol-forming material), wherein the composition is contained in an aerosol device equipped with a pressure vessel (e.g. pressure-resistant container) containing the composition to be sprayed (e.g. liquid aerosol-forming material) with the aid of pressure of a propellant (paragraph [0042]).  Yamada discloses that an aerosol valve (e.g. metering spray valve) is attached to the aerosol vessel (paragraph [0043]).  Yamada discloses that the vessel includes an actuator including a button-type actuator (e.g. spray button) (paragraph [0043]).  Yamada discloses that the composition is effective to control flying pests including mosquitoes (paragraph [0058]).  Yamada discloses a button-type actuator having a nozzle size of 0.41 mm (paragraph [0089]).
Regarding claims 10 and 11, Yamada discloses that the solvent includes ester solvent of 12 to 30 carbon atoms including isopropyl myristate, hexyl laurate and isopropyl palmitate (e.g. higher fatty acid ester having 16 to 20 carbon atoms in total) (paragraph [0030]).  As evidenced by the instant specification, higher fatty acid ester having 16 to 20 carbon atoms in total include isopropyl myristate, butyl myristate, hexyl laurate, and isopropyl palmitrate (paragraph [0044] of the instant specification).
Regarding claims 14 and 15, Yamada discloses a button-type actuator (e.g. spray button) having a nozzle (e.g. spray outlet) size of 0.41 mm (paragraph [0089]).
Yamada does not specifically teach a volume sprayed when the spray button is pressed down once is adjusted to 0.1 to 0.2 mL. Yamada does not specifically teach a spray force as measured at a distance of 20 cm from the spray outlet at 25ºC is adjusted to 0.3 to 10.0 g·f.  Yamada does not specifically teach that at least a portion of the composition is sprayed in the form of adhesive particles which adhere to an exposed portion in a treatment space.  The deficiencies are made up for by the teachings of Yang and Tanaka.
Yang is primarily directed towards an insecticidal spray comprising a pyrethroid as an active, a solvent and a propellant (abstract of the English translation).
Regarding claims 1 and 2, Yang teaches an aerosol spray with a quantitative nozzle device that ejects a volume of 0.05ml-1ml, which effectively helps uniformly distribute in spaces of different sizes and is more beneficial to the environment and human health (abstract of the English translation).  Yang teaches an insecticidal spray containing an active, a solvent and a propellant (paragraph [0007] of the English translation).
Tanaka is primarily directed towards a method for controlling pests using an aerosol for controlling pests (see entire English translation of foreign patent document in application 15/123449).
Regarding claims 1-4, Tanaka teaches an aerosol composition containing an aerosol stock solution (e.g. compound and solvent)/propellant ratio of 20/50 to 50/80, a jetting power at an injection distance of 20 cm of 3.0 g·f or more with an aerosol valve for metering aerosol sprayed with an aerosol valve for quantitative spraying in a predetermined amount indoors (paragraph [0008] of the English translation and hereafter when citing Tanaka).  Tanaka teaches that the pest control component is one or more pyrethroid compounds having a vapor pressure of 2 x 10-4 to 1 x 10-2 mmHg at 30º C and is one or more selected from a group including transfluthrin (paragraph [0008]).  Tanaka teaches an injection force at an injection distance of 20 cm is not less than 3.0 g·f (paragraph [0017]).  Tanaka teaches that the injection force at the injection distance of 20 cm is a very important factor together with the spray particle diameter to provide spray particles that float in the air and a sufficient amount of spray particles that adhere to the floor or the wall to control both flight pests and pest insects over a long period of time (paragraph [0018]).  Tanaka teaches a predetermined amount of sprayed particles float in the air and a sufficient amount of spray particles adheres to the floor or the wall to control flight pest over a long period of time (paragraph [0018]).  Tanaka teaches that when the aerosol stock solution / propellant ratio is less than 20/80 the amount of the propellant is too high which causes the spray particles to become more fine than necessary and the adhesion amount (e.g. adhesive particles) to the floor and the wall is insufficient and, on the other hand, when it exceeds 50/50, the spray particles precipitate quickly and the air concentration of the pest control component (e.g. suspendable particles) becomes insufficient (paragraph [0012]).
Regarding claims 5 and 6, Tanaka teaches the amount of the pest control ingredient sprayed in the air is about 2 to 50 mg/m3 (paragraph [0018]). Tanaka teaches that 20% or more (e.g. .20 x 2 to 50 mg/ m3 ~ .4-10 mg/ m3 or more) of the whole spray particles settle to the floor surface or adhere to the wall (paragraph [0016]).
Regarding claims 3-7, 12 and 13, Tanaka discloses a particle size distribution of the spray particles of the insect pest control aerosol of 10 to 50 µm occupy 60% or more of the whole (paragraph [0016] of the English translation).  Tanaka teaches that when the particles that are too small there is insufficient amounts of particles that adhere to the floor and wall (paragraph [0012]).  The amount of the particular size of the particles in the range of 10 to 50 µm is an art-recognized result-effective variable, e.g. smaller particles provide control of insects flying and larger particles adhere to the floor and walls, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of smaller particles and larger particles from particles in a range of 10 μm to 50 μm to effectively control flying insects and insects on the floor or wall, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Regarding claims 8 and 9, Tanaka teaches an aerosol composition containing an aerosol stock solution/propellant ratio of 20/50 to 50/80 (paragraph [0008]).  
Regarding claims 16 and 17, Tanaka teaches pest control for over 7 hours (paragraph [0026]).
	It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to control mosquitos by spraying a composition into a space using an aerosol comprising a pressure vessel (e.g. a pressure-resistant container), an aerosol valve (e.g. metering spray valve); a button-type actuator (e.g. spray button) with a nozzle (e.g. spray outlet), the vessel containing a composition comprising a pest control agent (e.g. insect pest control component), an organic solvent, and a propellant; wherein the aerosol provides a discharge volume of 0.05ml-1ml; wherein the aerosol provides an injection force at an injection distance of 20 cm of not less than 3.0 g·f; and wherein the ratio of the compound and organic solvent to the propellant is 20/50 to 50/80 to provide particles that adhere to the floor and walls and particles that float in the air; and wherein the composition is sprayed again 7 hours or more as needed to control mosquitos.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a pest control composition that effectively helps uniformly distribute in spaces of different sizes and is more beneficial to the environment and human health by having a discharge volume of 0.05ml-1ml; to obtain a composition that controls pest over a long period of time and provides a sufficient amount of floating particles and a sufficient amount of adhering particles by controlling the force at an injection distance of 20 cm to not less than 3.0 g·f and by controlling a ratio of the compound and organic solvent to the propellant to a ratio of 20/50 to 50/80; and one of ordinary skill in the art would spray again 7 hours or more after to further control mosquitos as needed.  The person of ordinary skill in the art would have reasonably expected success because Yamada discloses an aerosol composition (e.g. liquid aerosol-forming material) for pest control containing a compound (e.g. an insect pest control component), an organic solvent, and a propellant (paragraph [0006]). Yamada discloses a method for controlling pests, which comprises spraying an effective amount of the composition to a pest, a path of the pest and/or a habitat of the pest (paragraph [0022]).  Yamada discloses a pest control aerosol containing the composition (e.g. liquid aerosol-forming material), wherein the composition is contained in an aerosol device equipped with a pressure vessel (e.g. pressure-resistant container) containing the composition to be sprayed (e.g. liquid aerosol-forming material) with the aid of pressure of a propellant (paragraph [0042]).  Yamada discloses that an aerosol valve (e.g. metering spray valve) is attached to the aerosol vessel (paragraph [0043]).  Yamada discloses that the vessel includes an actuator including a button-type actuator (e.g. spray button) (paragraph [0043]).  Yamada discloses that the composition is effective to control flying pests including mosquitoes (paragraph [0058]).  Yamada discloses a button-type actuator having a nozzle size of 0.41 mm (paragraph [0089]).Yang teaches an aerosol spray with a quantitative nozzle device that ejects a volume of 0.05ml-1ml, which effectively helps uniformly distribute in spaces of different sizes and is more beneficial to the environment and human health (abstract of the English translation).  Tanaka teaches an injection force at an injection distance of 20 cm is not less than 3.0 g·f (paragraph [0017]).  Tanaka teaches that the injection force at the injection distance of 20 cm is a very important factor together with the spray particle diameter to provide spray particles that float in the air and a sufficient amount of spray particles that adhere to the floor or the wall to control both flight pests and pest insects over a long period of time (paragraph [0018]).  Tanaka teaches a predetermined amount of sprayed particles float in the air and a sufficient amount of spray particles adheres to the floor or the wall to control flight pest over a long period of time (paragraph [0018]).  Tanaka teaches that when the aerosol stock solution / propellant ratio is less than 20/80 the amount of the propellant is too high which causes the spray particles to become more fine than necessary and the adhesion amount (e.g. adhesive particles) to the floor and the wall is insufficient and, on the other hand, when it exceeds 50/50, the spray particles precipitate quickly and the air concentration of the pest control component (e.g. suspendable particles) becomes insufficient (paragraph [0012]).
Regarding the recitations “when the liquid aerosol-forming material is sprayed into a treatment space once, an effect of the insect pest control component is sustained for 20 hours or more in a space of 33 m3 or less, and when the liquid aerosol-forming material is sprayed into a treatment space once, the proportion of the insect pest control component remaining in the air two hours after the spraying is 0.05 to 5%” (e.g. claims 1 and 2), the method which is prima facie obvious in light of the disclosure of Yamada and the teachings of Yang and Tanaka is substantially the same as the instantly claimed method, therefore, the method which is prima facie obvious in light of the disclosure of Yamada and the teachings of Yang and Tanaka necessarily has the same characteristics as the instantly claimed method, e.g. when the liquid aerosol-forming material is sprayed into a treatment space once, an effect of the insect pest control component is sustained for 20 hours or more in a space of 33 m3 or less and the proportion of the insect pest control component remaining in the air two hours after the spraying is 0.05 to 5%.  Tanaka teaches pest control for over 7 hours (paragraph [0026]).
Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619




/Robert T. Crow/Primary Examiner, Art Unit 1634